IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: A.M.                : No. 483 EAL 2014
                                        :
                                        :
PETITION OF: A.M.                       : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court


                                    ORDER


PER CURIAM

     AND NOW, this 11th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.